          Case 4:20-cv-00909-KGB Document 6 Filed 01/28/21 Page 1 of 1




                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

ROBERT TUCKER, ADC #87440                                                         PLAINTIFF

v.                               Case No. 4:20-cv-00909-KGB

WENDY KELLEY, SECRETARY OF THE ARKANSAS
DEPARTMENT OF CORRECTIONS, et al.                                              DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Robert Tucker’s complaint is dismissed without prejudice. The relief

requested is denied.

       It is so adjudged this 28th day of January, 2021.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
